Exhibit 31 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Chen Gao, certify that: 1. I have reviewed this quarterly report on Form 10-Q of American Metal & Technology, Inc. (the "Registrant"); 2. Based on my knowledge, this quarterly report does not contain any untrue statement ofa material fact or omit to state a material fact necessary to makethe statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this quarterly report; 3. Based on my knowledge, the financial statements, and other financial information included in this quarterly report, fairly present in all material respects the financial condition, results of operations and cash flows of the Registrant as of, and for, the periods presented in this quarterly report; 4. I am responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-14 and 15d-14) for the Registrant and have: a) designed such disclosure controls and procedures to ensure that materialinformation relating to the Registrant, including its consolidated subsidiaries, ismade known to me by others within those entities, particularly during the period inwhich this quarterly report is being prepared; b) evaluated the effectiveness of the Registrant's disclosure controls and proceduresas of a date within 90 days prior to the filing date of this quarterly report (the"Evaluation Date"); and c) presented in this quarterly report my conclusions about the effectiveness of thedisclosure controls and procedures based on my evaluation as of the EvaluationDate; 5. I have disclosed, based on my most recent evaluation, to the Registrant's auditors: a) all significant deficiencies in the design or operation of internal controls whichcould adversely affect the Registrant's ability to record, process, summarize andreport financial data and have identified for the Registrant's auditors any materialweaknesses in internal controls; and b) any fraud, whether or not material, that involves management or otheremployees who have a significant role in the Registrant's internal controls; and 6. I have indicated in this quarterly report whether or not there were significant changesin internal controls or in other factors that could significantly affect internal controls subsequent to the date of our most recent evaluation, including any corrective actionswith regard to significant deficiencies and material weaknesses. Date:August 11, 2008 By:/s/ Chen Gao Chen Gao, Chief Executive Officer Chief Accounting Officer
